Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on March 21, 2022, which paper has been placed of record in the file.
2.           Claims 21-40 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 21-40 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claims 21 and 27, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving an indication that a visitor has accessed the electronic store…, tracking interactions of the visitor with the electronic store, determining whether the visitor is a serious customer or a non-serious customer, and altering the electronic store based on the determination (Claim 21); identifying at least one historical customer of an electronic store…, retrieving, tracked interactions of the at least one identified historical customer; training the machine learning model using the retrieve tracked interactions as training data and the classification as ground truth for the classification of the at least one historical customer (Claim 27), which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea.  Moreover, claim recites the limitations: receiving an indication that a visitor has accessed the electronic store…, tracking interactions of the visitor with the electronic store, determining whether the visitor is a serious customer or a non-serious customer, and altering the electronic store based on the determination (Claim 21); identifying at least one historical customer of an electronic store…, retrieving, tracked interactions of the at least one identified historical customer (Claim 27),, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, and machine learning algorithm, and using the processor to perform receiving, tracking, determining, and altering steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, tracking, determining, and altering steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 2 and para [0069] of general purpose computer and available commercial products to perform the method; para [0027] of using well-known machine learning algorithm. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 22 recites wherein the determining is permed in response to one or me of tracking of the visitor’s interactions over a predetermined period of time…; Claim 23 recites wherein the interactions of the visitor include a mouse movement, a mouse hover…; Claim 24 recites altering the electronic store includes one or more of adding, removing…; Claim 26 recites determining includes employing a machine learning model…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 40 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 40 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 21. 
          Accordingly, claims 21-40 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.     Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al. (hereinafter Krishnamurthy, US 2017/0053208).
           Regarding to claim 21, Krishnamurthy discloses a computer-implemented method for personalizing a visitor experience of an electronic store includes:
           receiving, via at least one processor of a system associated with an electronic store, an indication that a visitor has accessed the electronic store via a user device (para [0027], dynamic behavior of an end user may be analyzed to more finely tune marketing efforts. For certain example embodiments as described herein, behavioral features are created that take into account dynamic interactions of end users. More specifically, features are created that reflect a path of travel of an end user over individual data objects of a collection of data objects. For instance, a transition from one data object to another data object may be incorporated into a directed graph as a directed edge. Data objects may include, for example, webpages accessed via a web browser or product descriptions accessed via a mobile retail app. In example WWW implementations, data objects of a collection of data objects may therefore include webpages of a website, and a transition from one data object to another data object may include clicking on a link that takes a web browser from one webpage to another webpage);
           tracking, via the at least one processor, interactions of the visitor with the electronic store (para [0030], dynamic behavior of an end user may be captured in a vector of features computed from invariant graph features. A directed graph may capture natural information about an end user's activities (e.g., cycles and repeating visits) as well as more latent information that is otherwise difficult to acquire about an end user's interactive activities (e.g., the Eigen values of a graph that reflect a “density of connections” in a visitor's website browsing). Information from a directed graph that is derived based on an end users' dynamic interactions can be pertinent to machine learning tasks that lead to accurate targeted marketing);
          based on the tracked interactions of the visitor and via the at least one processor, determining whether the visitor is a serious customer or a non-serious customer (para [0113], For instance, two classification categories 512 may be “converts to a purchase” and “does not convert to a purchase.” A classifier 514 is trained using the provided training set of graph feature vectors such that a new, targeted graph feature vector may be classified by the machine learning system 502 as part of the prediction model 216; para [0124], example implementations of behavioral targeting using classifying, the graph features may be used to classify end users into classification categories corresponding to behavioral attributes. An SVM classifier, for instance, may be used to predict whether a targeted end user is likely to convert and make a purchase without the company taking an inducing action. Additionally or alternatively, classifiers may be built that predict other behavioral attributes, such as ‘is likely to abandon cart,’ ‘is likely to return,’ and so forth); and
          altering, via the at least one processor, the electronic stored based on the determination (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads).
           Regarding to claim 22, Krishnamurthy discloses the computer-implemented method of claim 21, wherein the determining is performed in response to one or more of tracking of the visitor's interactions over a predetermined period of time, tracking at least a predetermined quantity of interactions, or identifying a predetermined interaction or pattern of interactions (paras [0064-0065], For a mathematical description of one or more example embodiments in a WWW scenario, a path traversed by an end user visiting a website is modelled as a directed graph G(V,E) that is defined as follows: a set of the URLs visited by the end user; set of all transitions (e.g., clicks) by the visiting end user. Each directed edge corresponds to one line of a set of clickstream data, with a source vertex being a referrer URL and a destination vertex being a current URL).
            Regarding to claim 23, Krishnamurthy discloses the computer-implemented method of claim 21, wherein the interactions of the visitor include a mouse movement, a mouse hover, a click, a selection, a view of a website page or portion of the electronic store, a search, combinations thereof or patterns formed thereby (paras [0072-0073], a. Number of vertices: Number of distinct pages browsed by an end user; b. Number of edges: Number of transition movements or clicks by the end user).
           Regarding to claim 24, Krishnamurthy discloses the computer-implemented method of claim 21, wherein altering the electronic store includes one or more of adding, removing, rearranging, re-coloring, highlighting, or de-emphasizing content on the electronic store (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads).
           Regarding to claim 25, Krishnamurthy discloses the computer-implemented method of claim 24, wherein the content on the electronic store includes one or more of advertisement content, product information, information related to financial services, or directions to the visitor (para [0098], Examples of a behavioral attribute 516 include made a purchase, signed up for email communications, was receptive to a chat invitation, selected a particular product, bought a certain total amount of goods or services, provided feedback or a product review, permanently left a website, returned to a website after some elapsed time, or some combination thereof).
           Regarding to claim 26, Krishnamurthy discloses the computer-implemented method of claim 21, wherein the determining includes employing a machine learning model that is trained, via historical customer interactions, to determine, based on the tracked interactions of the visitor, whether the visitor is a serious customer or a non-serious customer (para [0113], With regard to the training operation 506, a training set of graph feature vectors may be provided by associating respective ones of at least a portion of the multiple graph feature vectors 214 with a respective classification category 512. For example, a respective classification category 512 for a respective graph feature vector 214 may be determined using a corresponding behavioral attribute 516. For instance, two classification categories 512 may be “converts to a purchase” and “does not convert to a purchase.” A classifier 514 is trained using the provided training set of graph feature vectors such that a new, targeted graph feature vector may be classified by the machine learning system 502 as part of the prediction model 216).
           Regarding to claim 27, Krishnamurthy discloses a computer-implemented method for training a machine learning model to determine whether a visitor is a serious customer or a non-serious customer, comprising:
           identifying, via at least one processor, at least one historical customer of an electronic store that is classified as a serious customer (para [0023], marketers would like to know which users are similar in behavior, which may be ascertained by clustering. From a data science perspective, distributions of visitors may be investigated across different clusters and audience subsets. Models can be developed to predict the behavior of a new visitor by classifying the new visitor as similar in behavior to a pre-existing group of visitors. The new visitor's properties or behavior can be inferred from the known properties or behaviors of the pre-existing group. This enables a marketer to gain insights about a new visitor and potential customer, perform operations for targeted advertising, and thereby lift revenue; para [0113], For instance, two classification categories 512 may be “converts to a purchase” and “does not convert to a purchase.” A classifier 514 is trained using the provided training set of graph feature vectors such that a new, targeted graph feature vector may be classified by the machine learning system 502 as part of the prediction model 216; para [0124], example implementations of behavioral targeting using classifying, the graph features may be used to classify end users into classification categories corresponding to behavioral attributes. An SVM classifier, for instance, may be used to predict whether a targeted end user is likely to convert and make a purchase without the company taking an inducing action. Additionally or alternatively, classifiers may be built that predict other behavioral attributes, such as ‘is likely to abandon cart,’ ‘is likely to return,’ and so forth);
          retrieving, via the at least one processor and from a system associated with the electronic store, tracked interactions of the at least one identified historical customer (para [0024], If the features obtained for the pre-existing group of visitors are significant, such features can be used for the purpose of behavioral targeting. For a clustering example, if there is a high concentration of visitors that exhibited a particular behavior in a given cluster, then new visitors belonging to the same given cluster may be labelled as having a propensity to exhibit the same particular behavior. In other words, a new visitor can be tested for membership in a cluster and assigned the corresponding behaviour of the cluster if the new visitor qualifies for membership in the cluster. For a classification example, a classification model can be developed to classify new visitors into one of a number of distinct classes that correspond to different behavioral traits. The classification model can be trained with a pre-classified training set from a group of pre-existing visitors and then used to infer how a new visitor would be classified); and
            training, via the at least one processor, the machine learning model using the retrieved tracked interactions as training data and the classification as ground truth for the classification of the at least one historical customer (para [0024], The classification model can be trained with a pre-classified training set from a group of pre-existing visitors and then used to infer how a new visitor would be classified).
            Regarding to claim 28, Krishnamurthy discloses the computer-implemented method of claim 27, wherein the machine learning model employs a neural network (para [0099], Two example types of machine learning systems 502 are illustrated: (i) a cluster-based machine learning system having a clustering operation 504 and (ii) a classification-based machine learning system having a training operation 506. With regard to the clustering operation 504, the multiple graph feature vectors 214 are separated into multiple clusters 510 based on one or more similarities between or among different ones of the multiple graph feature vectors 214. A k-means clustering algorithm, with k set to a value between three and seven, may be used, for example. Other examples of clustering approaches include density-based clustering, distribution-based clustering, hierarchical clustering, or combinations thereof).
            Regarding to claim 29, Krishnamurthy discloses the computer-implemented method of claim 27, wherein the at least one historical customer is identified based on one or more of:
           whether the at least one historical customer obtained a loan or a financial prequalification; or
           whether the at least one historical customer completed a purchase (para [0127], the determination operation 806 may further determine a tailored opportunity 804 based on at least one other factor 810. For example, one or more determinable static characteristics of the targeted end user 114* may be incorporated into the determination operation 806 another factor 810. Alternatively, if some history is known about the targeted end user 114*, such as a history derived from previous purchases of a targeted end user that is not completely new or unknown or a browsing history via cookie inspection, the history may be incorporated as another factor 810).
            Regarding to claim 30, Krishnamurthy discloses the computer-implemented method of claim 29, wherein the retrieved tracked interactions are from respective periods of time prior to when the at least one historical customer one or more of obtained the prequalification or completed the purchase (para [0124[, a new visitor can be tested for membership in a cluster and assigned the corresponding behaviour of the cluster if the new visitor qualifies for membership in the cluster. For a classification example, a classification model can be developed to classify new visitors into one of a number of distinct classes that correspond to different behavioral traits. The classification model can be trained with a pre-classified training set from a group of pre-existing visitors and then used to infer how a new visitor would be classified).
           Regarding to claim 31, Krishnamurthy discloses the computer-implemented method of claim 27, further comprising:
          repeating the identifying, the retrieving, and the training at least once (para [0123], the targeted end user is permitted to traverse a website by visiting multiple webpages. Each webpage selection by the targeted end user can cause a behavioral prediction engine to update a cluster to which the targeted end user is being mapped. The cluster updating may cease when the cluster index stabilizes. For instance, the updating may cease if the cluster index is unchanged after a certain number of consecutive iterations of dynamic user behavior—such as after two consecutive iterations. It may be inferred that the behavior of the targeted end user is or will be similar to previous end users assigned to the stabilized cluster. Hence, a behavioral prediction may be produced based on one or more behaviors assigned to the stabilized cluster).
          Regarding to claim 32, Krishnamurthy discloses the computer-implemented method of claim 31, wherein the repeating is performed in response to a change in content of the electronic store (para [0128], In an example usage scenario, a marketer may use a classifier based on dynamic webpage transitions to identify a website visitor having a propensity to convert. A propensity score may be incorporated into a visitor's profile and applied to targeting rules to increase a lifetime value of a customer and therefore generate higher lift. For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads).
          Regarding to claim 33, Krishnamurthy discloses the computer-implemented method of claim 32, wherein the change in content includes one or more of an addition to, a removal from, a re-coloring of, a highlighting of, a de-emphasizing of, or a rearrangement of at least a portion of the content of the electronic store (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads).
          Regarding to claim 34, Krishnamurthy discloses the computer-implemented method of claim 32, wherein the content on the electronic store includes one or more of advertisement content, product information, information related to financial services, or directions to the visitor (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads).
           Regarding to claim 35, Krishnamurthy discloses the computer-implemented method of claim 31, wherein the repeating is performed periodically (para [0123],  For instance, the updating may cease if the cluster index is unchanged after a certain number of consecutive iterations of dynamic user behavior—such as after two consecutive iterations. It may be inferred that the behavior of the targeted end user is or will be similar to previous end users assigned to the stabilized cluster. Hence, a behavioral prediction may be produced based on one or more behaviors assigned to the stabilized cluster).
           Regarding to claim 36, Krishnamurthy discloses the computer-implemented method of claim 31, wherein the repeating is performed in response to a user request (para [0116], the behavioral prediction engine 122 of the prediction model usage scheme 600 analyzes data objects that are requested by a targeted end user 114)
           Regarding to claim 37, Krishnamurthy discloses the computer-implemented method of claim 31, wherein the tracked interactions include a mouse movement, a mouse hover, a click, a selection, a view of a website page or portion of the electronic store, a search, combinations thereof or patterns formed thereby (paras [0072-0073], a. Number of vertices: Number of distinct pages browsed by an end user; b. Number of edges: Number of transition movements or clicks by the end user).
           Regarding to claim 38, Krishnamurthy discloses the computer-implemented method of claim 26, wherein the interactions of the visitor include a mouse movement, a mouse hover, a click, a selection, a view of a website page or portion of the electronic store, a search, combinations thereof or patterns formed thereby (paras [0072-0073], a. Number of vertices: Number of distinct pages browsed by an end user; b. Number of edges: Number of transition movements or clicks by the end user).
            Regarding to claim 39, Krishnamurthy discloses the computer-implemented method of claim 23, wherein altering the electronic store includes one or more of adding, removing, rearranging, re-coloring, highlighting, or de-emphasizing content on the electronic store (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads).
            Regarding to claim 40, Krishnamurthy discloses a system for personalizing a visitor experience of an electronic store, comprising: 
           at least one processor (figure 12, Processing System 1204); and 
           at least one memory operatively connected to the processor and storing instructions executable by the processor to perform operations (figure 12, Memory/Storage 1212), including: 
                        receiving an indication that a visitor has accessed the electronic store via a user device (para [0027], dynamic behavior of an end user may be analyzed to more finely tune marketing efforts. For certain example embodiments as described herein, behavioral features are created that take into account dynamic interactions of end users. More specifically, features are created that reflect a path of travel of an end user over individual data objects of a collection of data objects. For instance, a transition from one data object to another data object may be incorporated into a directed graph as a directed edge. Data objects may include, for example, webpages accessed via a web browser or product descriptions accessed via a mobile retail app. In example WWW implementations, data objects of a collection of data objects may therefore include webpages of a website, and a transition from one data object to another data object may include clicking on a link that takes a web browser from one webpage to another webpage);
                        tracking interactions of the visitor with the electronic store, wherein the interactions of the visitor include a mouse movement, a mouse hover, a click, a selection, a view of a website page or portion of the electronic store, a search, combinations thereof or patterns formed thereby (para [0030], dynamic behavior of an end user may be captured in a vector of features computed from invariant graph features. A directed graph may capture natural information about an end user's activities (e.g., cycles and repeating visits) as well as more latent information that is otherwise difficult to acquire about an end user's interactive activities (e.g., the Eigen values of a graph that reflect a “density of connections” in a visitor's website browsing). Information from a directed graph that is derived based on an end users' dynamic interactions can be pertinent to machine learning tasks that lead to accurate targeted marketing);
                        based on the tracked interactions of the visitor, determining whether the visitor is a serious customer or a non-serious customer (para [0113], For instance, two classification categories 512 may be “converts to a purchase” and “does not convert to a purchase.” A classifier 514 is trained using the provided training set of graph feature vectors such that a new, targeted graph feature vector may be classified by the machine learning system 502 as part of the prediction model 216; para [0124], example implementations of behavioral targeting using classifying, the graph features may be used to classify end users into classification categories corresponding to behavioral attributes. An SVM classifier, for instance, may be used to predict whether a targeted end user is likely to convert and make a purchase without the company taking an inducing action. Additionally or alternatively, classifiers may be built that predict other behavioral attributes, such as ‘is likely to abandon cart,’ ‘is likely to return,’ and so forth); and 
                       altering the electronic store based on the determination (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads), wherein:
                      altering the electronic store includes one or more of adding, removing, rearranging, re-coloring, highlighting, or de-emphasizing content on the electronic store (para [0128], For example, a discount opportunity may be omitted for visitors with a high likelihood to convert, but visitors with a medium likelihood to convert may be enticed with a discount opportunity or merely with one or more emails or ads); and
                      the content on the electronic store includes one or more of advertisement content, product information, information related to financial services, or directions to the visitor (para [0098], Examples of a behavioral attribute 516 include made a purchase, signed up for email communications, was receptive to a chat invitation, selected a particular product, bought a certain total amount of goods or services, provided feedback or a product review, permanently left a website, returned to a website after some elapsed time, or some combination thereof).

        
 
                                  Response to Arguments/Amendment
7.       Applicant's arguments with respect to claims 21-40 have been fully considered but are  moot in view of new ground of rejection.


          
                                                            Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.          Claims 21-40 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Diaz et al. (US 2022/0035888) disclose a system and method for journeying user activity through an online retail platform. 
            Zenine et al. (US 2022/0029904) disclose a system and method for near-real-time communicating negative user experience of users interacting with a website.
            Balakrishnan (US 2021/0342429) discloses a method for automatic anonymous visitor identity resolution using machine learning, which includes generating a visitor histogram set from visitor events of a visitor event stream that include a visitor identifier and an internet protocol address, filtering a set of user identifiers into a candidate set of user identifiers based on the internet protocol address.
            Walters et al. (US 10,984,305) disclose system and method for simulating users for testing websites using a trained model. 
            Devageorge et al. (US 2020/0074519) disclose a networked communication system allows a vendor that maintains a web site to prioritize, select, and establish human-assisted interaction with visitors to the website. 
           Reshef et al. (US 2019/0124167) disclose a system and method for analyzing website visitor behavior. 
            Katsev et al. (US 2016/0323399) disclose a method of and system for monitoring web site consistency. 
            DiPietro et al. (US 2015/0154617) disclose methods for determining a lead from Web site interaction.
            Hutchinson et al. (US 2010/0281389) disclose a system is presented for measuring, analyzing and/or reporting web traffic, predetermined events, and/or user activity on one or more web pages utilizing a landing page having code embedded thereon, wherein the program code is structured to deploy at least one portal element onto the landing page.  
            Kuma et al. (US 2010/0131835) disclose a system for inferring intent of visitors to a Website has a visitor-tracking application executing from a digital medium coupled to a server hosting the Website, the server connected to a repository adapted to store data about visitor behavior.
            Brave et al. (US 2009/0037355) disclose a behavioral based knowledge index is thus created that is used to produce expert-guided, personalized information.
        
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        July 26, 2022